DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2021 has been entered.
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on August 16, 2021. Claims 1, 4, and 9-26 are pending in the application. Claims 4 and 14-15 are withdrawn, and claims 1, 9-13, and 16-26 are being examined herein.
Status of Objections and Rejections
	The objection and rejection of claims 2-3 and 7-8 are obviated by Applicant’s cancellation.
	All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
	New objections to the claims are necessitated by the amendments.
	New grounds of rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and 35 U.S.C. 103 are necessitated by the amendments.
Duplicate Claims
Applicant is advised that should claim 23 be found allowable, claim 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Objections
Claim 20 is objected to because of the following informalities:  in line 3 of the claim, “the polymer for cleaning” should read “the polymer” for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. 
Claims 21-26 recite the limitation “the fluorescent dye in the polymer” in line 2 of each claim. The specification does not contain support for the fluorescent dye in the polymer. Instead, the specification teaches that the polymer for cleaning does not include a fluorescent dye (see para. [0026] of the instant US PGPub), and that the fluorescent dye remaining in the 
Claims 21-26 recite the limitation “a component that causes the fluorescent dye in the polymer to be inserted into the component” in lines 2-3 of each claim. The specification does not contain support for the component causing the fluorescent dye to be inserted into the component. Instead, the specification teaches that the electrophoresis causes the fluorescent dye to be inserted into the component (see para. [0014], [0044] of the instant US PGPub). Applicant is required to cancel the new matter in reply to this Office Action.
Claims 1, 9-13, and 16-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “applying a voltage to the electrophoresis flow channel filled with the polymer such that the polymer removes the fluorescent dye remaining on an inside of the electrophoresis flow channel” in lines 7-9 of the claim (emphasis added). It is unclear what is meant by “an inside.” Is it the walls of the electrophoresis flow channel, the open space within the electrophoresis flow channel, or both? Where is the fluorescent dye removed from? Claims 11-13 require introducing a cleaning solution into the electrophoresis flow channel to wash away the polymer and the sample from the electrophoresis flow channel, so it appears that the fluorescent dye still remains within the electrophoresis flow channel after voltage application and is not removed from the entirety of the electrophoresis flow channel until the cleaning solution is introduced. Thus, it is unclear where the fluorescent dye is removed from in claim 1 if it is later washed away in claims 11-13. Claims 9-13 and 16-26 are rejected as dependent thereon.
Claims 21-26 recite the limitation "the fluorescent dye in the polymer" in line 2 of each claim.  There is insufficient antecedent basis for this limitation in claims 21-26 because claim 1 recites the limitation “a polymer not including a fluorescent dye” in line 3 of claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9-13, 17-19, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Demorest et al. (US 5,264,101 A) and further in view of Manian et al. (US 5,843,680 A), as evidenced by Applicant’s specification with respect to claims 21-26.
Regarding claim 1, Demorest teaches an electrophoresis flow channel cleaning method (cleaning a capillary electrophoresis tube, col. 7, lns. 42-43, col. 9, lns. 24-26), comprising:
introducing a polymer not including a fluorescent dye into an electrophoresis flow channel such that the polymer fills the electrophoresis flow channel (a polymer-containing electrolyte solution is drawn into and fills the capillary electrophoresis tube 22 to clean the capillary electrophoresis tube 22, Fig. 1, col. 7, lns. 19-20, col. 9, lns. 24-30; the polymer-containing electrolyte solution does not include a fluorescent dye since it is used for cleaning); 
applying a voltage to the electrophoresis flow channel filled with the polymer such that the polymer removes the fluorescent dye remaining on an inside of the electrophoresis flow 
introducing a sample into the electrophoresis flow channel filled with the polymer (a sample material comprising biomolecules is loaded into the capillary electrophoresis tube 22 filled with the polymer-containing electrolyte solution, Fig. 1, col. 7, lns. 19-20, 32-34, col. 8, lns. 24-26, col. 9, lns. 33-35); and
detecting fluorescence from the sample electrophoresed by the applying of the voltage to the electrophoresis flow channel into which the sample is introduced (detecting fluorescence from the biomolecules in the sample migrating through the capillary electrophoresis tube 22 due to the voltage application, Fig. 1, col. 7, lns. 32-29, col. 8, lns. 66-68, col. 9, lns. 1-18, 33-38).
Demorest teaches detecting fluorescence from the biomolecules in the sample migrating through the capillary electrophoresis tube 22 (Fig. 1, col. 7, lns. 32-29, col. 8, lns. 66-68, col. 9, lns. 1-18, 33-38), and washing the capillary electrophoresis tube 22 with the polymer-containing electrolyte solution between sample runs (Fig. 1, col. 9, lns. 24-33). Demorest fails to teach comparing an amount of the fluorescence detected with a threshold value, wherein the introducing of the polymer, the introducing of the sample, and the applying of the voltage are 
Regarding claim 9, Modified Demorest teaches wherein the polymer comprises a polymer material that is same as a polymer material of a polymer for separation (the polymer- containing electrolyte solution can be used to clean the system and to separate the biomolecules of the sample, col. 7, lns. 35-39, col. 9, lns. 24-30).
Regarding claim 10, Modified Demorest teaches wherein the electrophoresis flow channel is formed in a microchip (the capillary electrophoresis tube 22 having micron dimensions is formed in a glass slide, col. 7, lns. 47-60).
Regarding claim 11, Modified Demorest teaches introducing a cleaning solution into the electrophoresis flow channel after the applying of the voltage to the electrophoresis flow channel such that the polymer is washed away from the electrophoresis flow channel (the capillary electrophoresis tube 22 is flushed between sample runs and after the voltage application by the polymer-containing electrolyte or a different cleaning solution such that the previous polymer-containing electrolyte of the previous run is washed away from the capillary electrophoresis tube 22, Fig. 1, col. 9, lns. 24-38).
Regarding claims 12-13, Modified Demorest teaches introducing a cleaning solution into the electrophoresis flow channel after the applying of the voltage to the electrophoresis flow channel such that the polymer and the sample are washed away from the electrophoresis flow channel (the capillary electrophoresis tube 22 is flushed between sample runs and after the voltage application by the polymer-containing electrolyte or a different cleaning solution such that the previous polymer-containing electrolyte and sample of the previous run is washed away from the capillary electrophoresis tube 22, Fig. 1, col. 9, lns. 24-38).
Regarding claim 17, Modified Demorest teaches wherein the polymer is a derivatized cellulose (the polymers of the polymer-containing electrolyte solution include cellulose polymers, col. 9, lns. 28-29, col. 13, lns. 3-16).
Regarding claim 18, Modified Demorest teaches wherein each of the polymer and the polymer for separation is a derivatized cellulose (the polymers of the polymer-containing electrolyte solution for cleaning and separation include cellulose polymers, col. 7, lns. 35-39, col. 9, lns. 24-30, col. 13, lns. 3-16).
Regarding claim 19, Modified Demorest teaches wherein the polymer and a polymer for separation are a derivatized cellulose (the polymers of the polymer-containing electrolyte solution for cleaning and separation include cellulose polymers, col. 7, lns. 35-39, col. 9, lns. 24-30, col. 13, lns. 3-16).
Regarding claims 21-26, Modified Demorest teaches wherein the sample includes a component that causes the fluorescent dye in the polymer to be inserted into the component (the sample of biomolecules such as proteins, polypeptides, peptides, nucleic acids, and/or oligosaccharides, col. 6, lns. 54-59, col. 7, lns. 32-33). As evidenced by Applicant’s specification, the sample may include any components such as a nucleic acid, a protein, a peptide, or a saccharide, and a fluorescent dye is inserted into each component in the sample when electrophoresis occurs (para. [0031]-[0032], [0044] of the instant US PGPub). Therefore, Modified Demorest teaches that the sample includes proteins, polypeptides, peptides, nucleic acids, and/or oligosaccharides in which fluorescent dye can be inserted when electrophoresis occurs.
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Demorest et al. (US 5,264,101 A) and further in view of Manian et al. (US 5,843,680 A) as applied to claims 1 and 9 above, and further in view of Yang et al. (US 2011/0132761 A1).
Regarding claim 16, Modified Demorest teaches wherein the sample is a biopolymer (the sample of biomolecules, col. 7, lns. 32-33). Modified Demorest is silent with respect to a biopolymer having a purity of 90% or higher. However, Yang teaches detecting one or more analytes in a capillary using capillary electrophoresis (abstract, para. [0068]) like that of Modified Demorest. Yang teaches that the sample containing analytes such as biomolecules can be subject to a purification step such that the purity is 90% or greater (para. [0055], [0057]-[0058], [0202]-[0204]). It would have been obvious to one of ordinary skill in the art at the time 
Regarding claim 20, Modified Demorest teaches wherein the sample is a biopolymer (the sample of biomolecules, col. 7, lns. 32-33). Modified Demorest is silent with respect to a biopolymer having a purity of 90% or higher. However, Yang teaches detecting one or more analytes in a capillary using capillary electrophoresis (abstract, para. [0068]) like that of Modified Demorest. Yang teaches that the sample containing analytes such as biomolecules can be subject to a purification step such that the purity is 90% or greater (para. [0055], [0057]-[0058], [0202]-[0204]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sample of biomolecules of Modified Demorest to be subject to a purification step such that the purity is 90% or greater as taught by Yang because it would result in less interference from interfering materials.
Modified Demorest teaches wherein the polymer for cleaning is a derivatized cellulose (the polymers of the polymer-containing electrolyte solution include cellulose polymers, col. 9, lns. 28-29, col. 13, lns. 3-16).
Response to Arguments
Applicant's arguments filed August 16, 2021 have been fully considered but they are not persuasive.
In the arguments presented on pages 8-9 of the amendment, Applicant argues that Demorest does not disclose or suggest applying a voltage to the electrophoresis flow channel filled with the polymer such that the polymer removes the fluorescent dye remaining on an inside of the electrophoresis flow channel. Applicant asserts that in Demorest the capillary tube is 
Examiner respectfully disagrees. In claim 1, by just applying a voltage to the electrophoresis flow channel, the fluorescent dye still remains in the sample in the electrophoresis flow channel unless it is washed out by another solution. When reading the claims in light of the instant specification, Examiner interprets that the claimed voltage application step S103 occurs before a cleaning step S105 that washes away and removes fluorescent dye from the electrophoresis flow channel (see Fig. 3, para. [0049]-[0050] of the instant US PGPub). In Demorest, a voltage is applied to the capillary electrophoresis tube 22 filled with the polymer-containing electrolyte solution by applying a voltage between the two reservoirs that the ends of the capillary electrophoresis tube 22 are immersed in (Fig. 1, col. 8, lns. 19-23, 35-38, 47-57, col. 9, lns. 35-38; reads on step S103 of the instant application), and the capillary electrophoresis tube 22 is thoroughly washed with the polymer-containing electrolyte solution between sample runs (Fig. 1, col. 9, lns. 24-33; reads on step S105 of the instant application).  Thus, Demorest reads on the limitation “applying a voltage to the electrophoresis flow channel filled with the polymer such that the polymer removes the fluorescent dye remaining on an inside of the electrophoresis flow channel” of claim 1 when the limitation is interpreted in light of the instant specification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794        

/MARIS R KESSEL/            Primary Examiner, Art Unit 1795